Citation Nr: 0003922	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-34 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic relapsing 
pancreatitis and duodenal ulcer, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION


The veteran served on active duty from August 1951 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the San Juan, Puerto Rico, Regional Office (RO).

By a rating action dated in August 1997, the RO increased a 
30 percent rating in effect for chronic relapsing 
pancreatitis and duodenal ulcer to 40 percent.  Thereafter, 
the veteran continued to express his disagreement with the 
evaluation assigned to the service-connected chronic 
relapsing pancreatitis and duodenal ulcer.  The veteran now 
resides within the jurisdiction of the RO in St. Petersburg, 
Florida.

The issue of entitlement to an increased rating for chronic 
relapsing pancreatitis and duodenal ulcer is the subject of 
the remand portion of this decision.


FINDING OF FACT

The claim for service connection for post-traumatic stress 
disorder (PTSD) is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service. 38 
C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

The veteran asserts that he is entitled to service connection 
for PTSD.  He has reported having experienced certain 
stressors during his period of active service in Korea.  His 
administrative record reflects that he was involved in combat 
during the Korean Conflict and was awarded the Purple Heart 
with 1 Gold Star and the Bronze Star with Combat V.  
Therefore his combat stressors have been verified.

The report of a VA compensation PTSD examination conducted in 
September 1996 included diagnoses of alcohol dependence, in 
remission, and depressive disorder, not otherwise specified.  
A VA outpatient treatment records dated in January 1997 
include a diagnosis of PTSD.  Another VA outpatient treatment 
record dated in November 1997 included a diagnosis of chronic 
post-traumatic stress disorder with depressive features.

To summarize, although the September 1996 VA examination did 
not include a diagnosis of PTSD, the subsequent VA January 
1997 and November 1997 outpatient treatment records show the 
presence of PTSD.  These treatment records indicate that the 
stressful events were sufficient to give rise to a diagnosis 
of PTSD.  Accordingly, the claim is well-grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Upon verification of the stressful event, the case is 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.

The veteran's contentions regarding the increase in severity 
of his service-connected connected chronic relapsing 
pancreatitis and duodenal ulcer constitutes a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Therefore, the VA has a statutory obligation to 
assist him in the development of his claim.  38 U.S.C.A. 
5107(a) (West 1991).

In this regard, during the most recent VA compensation in 
July 1996 an upper gastrointestinal series was conducted.  
Following that test, it was recommended that an endoscopy be 
performed.  This was accomplished in December 19996.  
However, it does not appear that the VA examiner had the 
opportunity to review these finding in conjunction with the 
July 1996 examination. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
at the current address of record in order 
to obtain copies of all VA and private 
medical records pertaining to current 
treatment for his psychiatric disability 
and chronic relapsing pancreatitis and 
duodenal ulcer.  The RO is requested to 
obtain all records which are not on file.  
The RO should notify the veteran that he 
may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the VA medical 
facilities in San Juan, Puerto Rico, St. 
Croix, Virgin Island, and St. Petersburg, 
Florida, to furnish copies of any 
additional treatment records covering the 
period from 1997 to the present.

3.  Thereafter, a VA examination should 
be conducted by a board of two 
psychiatrists in order to determine the 
nature and severity of any psychiatric 
disorder, to include PTSD.  All necessary 
special studies and psychological testing 
and evaluations are to be undertaken by 
the examiners.  The claims folder and a 
copy of this Remand must be made 
available to the examiners prior to their 
conducting their examination and this 
fact should be reflected in the 
examination report.  The examiners should 
be informed that it has been verified 
that the veteran was involved in combat. 
If PTSD is diagnosed it is requested that 
the psychiatrists comment explicitly upon 
whether there is a link between in 
service combat stressors and the current 
diagnosis of PTSD. A complete rational 
for any opinion expressed should be 
included in the examination report.  West 
v. Brown, 7 Vet.App. 70 (1994)

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
his service-connected chronic relapsing 
pancreatitis and duodenal ulcer.  The 
claims file, to include the December 1996 
endoscopy, and a copy of this Remand 
should be made available to, and reviewed 
by, the examiner prior to the 
examination.  A detailed history 
concerning current symptoms, to include 
frequency, and complaints should be 
obtained.  All indicated diagnostic or 
laboratory studies, to include testing 
for anemia, should be accomplished.  The 
examiner should describe in detail all 
pertinent symptoms, including height, 
weight, nausea, sweating, circulatory 
disturbance, diarrhea, hypoglycemia, 
malnutrition, anemia, vomiting, 
hematemesis, melena, pain, weight loss, 
malnutrition, steatorrhea, jaundice and 
pseudocyst with their degree of severity 
(i.e. mild, moderate, moderately severe, 
severe).  The examiner should also 
provide an opinion as to whether any 
pertinent pancreatitis symptoms are 
productive of frequent attacks of 
abdominal pain and loss of normal body 
weight and other findings showing 
continuing pancreatic insufficiency 
between acute attacks.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.

If the benefits sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



